 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MATTHEW VAN DYKE,                                 No. 2:19-cv-01900-TLN-KJN PS
12                      Plaintiff,
13          v.                                         ORDER
14   SACRAMENTO POLICE
     DEPARTMENT,
15
                        Defendant.
16

17          Plaintiff filed the present action against a single defendant, the Sacramento Police

18   Department. (ECF No. 7.) On November 21, 2019, the court granted plaintiff’s request to

19   proceed in forma pauperis in this action and directed plaintiff, within 30 days, to supply the

20   Marshal with necessary forms to effectuate service. (ECF No. 9.) Plaintiff was ordered to file a

21   statement with the court that these forms were sent to the Marshal within 10 days of submission.

22   (Id.) The court also set a status conference in this case for April 2, 2020. (ECF No. 11.) The

23   parties were ordered, within 7 days of the conference, to file status reports with the court. (Id.)

24   All of these deadlines have passed and plaintiff failed to file any of the required documents.1

25          The court has considered whether this action should be dismissed at this juncture for

26
27   1
      The court notes that some of the court’s prior orders were returned as undeliverable. Plaintiff
     has a duty to inform the court of any change of address, which he has not done in this case. See
28   Local Rule 183.
                                                      1
 1   failure to prosecute and failure to follow court orders. However, in light of plaintiff’s pro se

 2   status, and the court’s desire to resolve the action on the merits, the court first attempts lesser

 3   sanctions by issuing an order to show cause.

 4             Accordingly, IT IS HEREBY ORDERED that:

 5             1.    Within 14 days of the date of this order, plaintiff shall show cause in writing why

 6   this action should not be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

 7   41(b) based on plaintiff’s failure to comply with the court’s orders and failure to prosecute this

 8   case.

 9             2.    Failure to timely comply with the terms of this order will result in a

10   recommendation that this action be dismissed with prejudice pursuant to Federal Rule of Civil

11   Procedure 41(b).

12             3.    The hearing scheduled for April 2, 2020, in this matter is VACATED.

13

14             IT IS SO ORDERED.

15   Dated: March 27, 2020

16

17
     JR, 1900.osc
18

19

20
21

22

23

24

25

26
27

28
                                                        2
